Warner, Judge.
The plaintiffs brought an action against the defendants to recover damages for persuading, enticing and procuring one William Powell to leave their employment. The plaintiffs allege, in their declaration, that on the 5th day of January, 1871, they entered into a contract, for a valid and legal consideration, with Powell, to work for them on their farm in *332Early county, for the year 1871; that subsequently to the making of said contract, the defendants maliciously persuaded, enticed, procured, and caused the said Powell to break his contract with plaintiffs, leave their employment, and to go into the employment of defendants, knowing at the time they did so that said Powell was under contract with the plaintiffs as before stated, whereby they were damaged $500 00. The defendants demurred to the plaintiffs’ declaration, as not being sufficient in law to entitle them to recover, which the Court sustained, and dismissed the plaintiffs’ action, whereupon the plaintiffs excepted.
It said by Blackstone “ that the retaining another person’s servant during the time he has agreed to serve his present master, as it is ungentlemanlike, so it is also an illegal act. For every master has, by his contract, purchased for a valuable consideration the service of his domestics, for a limited time, the inveigling or hiring his servant, which indorses a breach of this contract, is, therefore, an injury to the master ; and for that injury the law has given him a remedy by a special action on the case3dBlackstone’s Commentaries, 142. The same principle is applicable where one man employs a laborer to work on his farm, and another man, knowing of such contract of employment, entices, hires, or persuades the laborer to leave the service of his first employer during the time for which he was so employed. It was error in the Court below to sustain the demurrer to the plaintiffs’ declaration, and dismissing the same.
Judgment reversed.